Title: II. Revised Petition to the Virginia House of Delegates, [7 August–7 September 1797]
From: Jefferson, Thomas
To: 


                        
                            [7 Aug.–7 Sep. 1797]
                        
                        The petition of the subscribers, inhabitants of the counties of Amherst, Albemarle, Fluvanna, and Goochland, sheweth:
                        That by the constitution of this State, established from its earliest settlement, the people thereof have professed the right of being governed by laws to which they have consented by representatives chosen by themselves immediately: that in order to give to the will of the people the influence it ought to have, and the information which may enable them to exercise it usefully, it was a part of the common law, adopted as the law of this land, that their representatives, in the discharge of their functions, should be free from the cognizance or coercion of the coordinate branches, Judiciary and Executive; and that their communications with their constituents should of right, as of duty also, be free, full, and unawed by any: that so necessary has this intercourse been deemed in the country from which they derive principally their descent and laws, that the correspondence between the representative and constituent is privileged there to pass free of expense through the channel of the public post, and that the proceedings of the legislature have been known to be arrested and suspended at times until the Representatives could go home to their several counties and confer with their constituents.
                        That when, at the epoch of Independence, the constitution was formed under which we are now governed as a commonwealth, so high were the principles of representative government esteemed, that the legislature was made to consist of two branches, both of them chosen immediately by the citizens; and that general system of laws was continued which protected the relations between the representative and  constituent, and guarded the functions of the former from the control of the Judiciary and Executive branches.
                        That when circumstances required that the ancient confederation of this with the sister States, for the government of their common concerns, should be improved into a more regular and effective form of general government, the same representative principle was preserved in the new legislature, one branch of which was to be chosen directly by the citizens of each State, and the laws and principles remained unaltered which privileged the representative functions, whether to be exercised in the State or General Government, against the cognizance and notice of the co-ordinate branches, Executive and Judiciary; and for its safe and convenient exercise, the inter-communication of the representative and constituent has been sanctioned and provided for through the channel of the public post, at the public expense.
                        That at the General partition of this commonwealth into districts, each of which was to choose a representative to Congress, the counties of Amherst, Albemarle, Fluvanna, and Goochland, were laid off into one district: that at the elections held for the said district, in the month of April, in the years 1795 and 1797, the electors thereof made choice of Samuel Jordan Cabell, of the county of Amherst, to be their representative in the legislature of the general government; that the said Samuel Jordan Cabell accepted the office, repaired at the due periods to the legislature of the General Government, exercised his functions there as became a worthy member, and as a good and dutiful representative was in the habit of corresponding with many of his constituents, and communicating to us, by way of letter, information of the public proceedings, of asking and receiving our opinions and advice, and of contributing, as far as might be with right, to preserve the transactions of the general government in unison with the principles and sentiments of his constituents: that while the said Samuel J. Cabell was in the exercise of his functions as a representative from this district, and was in the course of that correspondence which his duty and the will of his constituents imposed on him, the right of thus communicating with them, deemed sacred under all the forms in which our government has hitherto existed, never questioned or infringed even by Royal judges or governors, was openly and directly violated at a Circuit court of the General Government, held at the city of Richmond, for the district of Virginia, in the month of May of this present year, 1797: that at the said court A, B, &c., some of whom were foreigners, having been called upon to serve in the office of grand jurors before the said court, were sworn to the duties of said office in the usual forms of the law, the known limits of which duties are to make presentment of those acts of individuals  which the laws have declared to be crimes or misdemeanors: that departing out of the legal limits of their said office, and availing themselves of the sanction of its cover, wickedly and contrary to their fidelity to destroy the rights of the people of this commonwealth, and the fundamental principles of representative government, they made a presentment of the act of the said Samuel J. Cabell, in writing letters to his constituents in the following words, to wit: “We, of the grand jury of the United States, for the district of Virginia, present as a real evil, the circular letters of several members of the late Congress, and particularly letters with the signature of Samuel J. Cabell, endeavoring, at a time of real public danger, to disseminate unfounded calumnies against the happy government of the United States, and thereby to separate the people therefrom; and to increase or produce a foreign influence, ruinous to the peace, happiness, and independence of these United States.”
                        That the grand jury is a part of the Judiciary, not permanent indeed, but in office, pro hac vice and responsible as other judges are for their actings and doings while in office: that for the Judiciary to interpose in the legislative department between the constituent and his representative, to control them in the exercise of their functions or duties towards each other, to overawe the free correspondence which exists and ought to exist between them, to dictate what communications may pass between them, and to punish all others, to put the representative into jeopardy of criminal prosecution, of vexation, expense, and punishment before the Judiciary, if his communications, public or private, do not exactly square with their ideas of fact or right, or with their designs of wrong, is to put the legislative department under the feet of the Judiciary, is to leave us, indeed, the shadow, but to take away the substance of representation, which requires essentially that the representative be as free as his constituents would be, that the same interchange of sentiment be lawful between him and them as would be lawful among themselves were they in the personal transaction of their own business; is to do away the influence of the people over the proceedings of their representatives by excluding from their knowledge, by the terror of punishment, all but such information or misinformation as may suit their own views; and is the more vitally dangerous when it is considered that grand jurors are selected by officers nominated and holding their places at the will of the Executive: that they are exposed to influence from the judges who are nominated immediately by the Executive, and who, although holding permanently their commissions as judges, yet from the career of additional office and emolument actually opened to them of late, whether constitutionally or not, are under all those motives which interest or ambition inspire, of courting the favor of that branch from  which appointments flow: that grand juries are frequently composed in part of by-standers, often foreigners, of foreign attachments and interests, and little knowledge of the laws they are most improperly called to decide on; and finally, is to give to the Judiciary, and through them to the Executive, a complete preponderance over the legislature, rendering ineffectual that wise and cautious distribution of powers made by the constitution between the three branches, and subordinating to the other two that branch which most immediately depends on the people themselves, and is responsible to them at short periods.
                        That independently of these considerations of a constitutional nature, the right of free correspondence between citizen and citizen on their joint interests, public or private, and under whatsoever laws these interests arise, is a natural right of every individual citizen, not the gift of municipal law, but among the objects for the protection of which municipal laws are instituted: that so far as the attempt to take away this natural right of free correspondence is an offence against the privileges of the legislative house, of which the said Samuel J. Cabell is a member, it is left to that house, entrusted with the preservation of its own privileges, to vindicate its immunities against the encroachments and usurpations of a co-ordinate branch; but so far as it is an infraction of our individual rights as citizens by other citizens of our own State, the judicature of this commonwealth is solely competent to its cognizance, no other possessing any powers of redress: that the commonwealth retains all judiciary cognisances not expressly alienated in the grant of powers to the United States as expressed in their constitution: that the constitution alienates only those enumerated in itself, or arising under laws or treaties of the United States made in conformity with its own tenor: but the right of free correspondence is not claimed under that constitution nor the laws or treaties derived from it, but as a natural right, placed originally under the protection of our municipal laws, and retained under the cognizance of our own courts.
                        Your petitioners further observe that though this crime may not be specifically defined and denominated by any particular statute, yet it is a crime, and of the highest and most alarming nature; that the constitution of this commonwealth, aware it would sometimes happen that deep and dangerous crimes, pronounced as such in the heart of every friend to his country and its free constitution, would often escape the definitions of the law, and yet ought not to escape its punishments, fearing at the same time to entrust such undescribed offences to the discretion of ordinary juries and judges, has reserved the same to the cognizance of the body of the commonwealth acting by their representatives in general assembly, for which purpose provision is made by the constitution in the following words, to wit, “The Governor, when he is out of office,  and others offending against the State, either by mal-administration, corruption, or other means by which the safety of the State may be endangered, shall be impeachable by the House of Delegates. Such impeachment to be prosecuted by the Attorney General or such other person or persons as the house may appoint in the general court, according to the laws of the land. If found guilty, he or they shall be either forever disabled to hold any office under government, or removed from such offices pro tempore, or subjected to such pains or penalties as the law shall direct.”
                        Considering then the House of Delegates as the standing inquest of the whole commonwealth so established by the constitution, that its jurisdiction as such extends over all persons within its limits, and that no pale, no sanctuary has been erected against their jurisdiction to protect offenders who have committed crimes against the laws of the commonwealth and rights of its citizens: that the crime committed by the said grand jurors is of that high and extraordinary character for which the constitution has provided extraordinary procedure: that though the violation of right falls in the first instance on us, your petitioners and the representative chosen immediately by us, yet in principle and consequence it extends to all our fellow-citizens, whose safety is passed away whenever their representatives are placed, in the exercise of their functions, under the direction and coercion of either of the other departments of government, and one of their most interesting rights is lost when that of a free communication of sentiment by speaking or writing is suppressed: We, your petitioners, therefore pray that you will be pleased to take your constitutional cognizance of the premises, and institute such proceedings for impeaching and punishing the said A, B, &c., as may secure to the citizens of this commonwealth their constitutional right: that their representatives shall in the exercise of their functions be free and independent of the other departments of government, may guard that full intercourse between them and their constituents which the nature of their relations and the laws of the land establish, may save to them the natural right of communicating their sentiments to one another by speaking and writing, and may serve as a terror to others attempting hereafter to subvert those rights and the fundamental principles of our constitution, to exclude the people from all direct influence over the government they have established by reducing that branch of the legislature which they choose directly, to a subordination under those over whom they have but an indirect, distant, and feeble control.
                        And your petitioners further submit to the wisdom of the two houses of assembly whether the safety of the citizens of this commonwealth in their persons, their property, their laws, and government, does not require  that the capacity to act in the important office of a juror, grand or petty, civil or criminal, should be restrained in future to native citizens of the United States, or such as were citizens at the date of the treaty of peace which closed our revolutionary war, and whether the ignorance of our laws and natural partiality to the countries of their birth are not reasonable causes for declaring this to be one of the rights incommunicable in future to adoptive citizens.
                        We, therefore, your petitioners, relying with entire confidence on the wisdom and patriotism of our representatives in General assembly, clothed preeminently with all the powers of the people which have not been reserved to themselves, or enumerated in the grant to the General Government delegated to maintain all their rights and relations not expressly and exclusively transferred to other jurisdictions, and stationed as sentinels to observe with watchfulness and oppose with firmness all movements tending to destroy the equilibrium of our excellent but complicated machine of government, invoke from you that redress of our violated rights which the freedom and safety of our common country calls for. We denounce to you a great crime, wicked in its purpose, and mortal in its consequences unless prevented, committed by citizens of this commonwealth against the body of their country. If we have erred in conceiving the redress provided by the law, we commit the subject to the superior wisdom of this house to devise and pursue such proceedings as they shall think best; and we, as in duty bound, shall ever pray, &c.
                    